DETAILED ACTION

The amendments filed on 06/10/2021 have been entered. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Scott Wendorf on 06/17/2021.

In the claims 

1. (Currently Amended) A method comprising:
drilling a wellbore in a formation using a drill string assembly comprising: a drill string,
a drill bit connected to a downhole end of the drill string, and
a notching tool connected to the drill string, the notching tool configured to form a V-shaped notch, wherein the notching tool comprises a mechanical notching tool;
after drilling the wellbore to a depth from a surface in the formation, pausing the

drilling;
activating the mechanical notching tool, wherein activating the mechanical

notching tool comprises dropping a dissolvable ball into the drill string, the dissolvable ball configured to be dissolved by a drilling fluid, the dissolvable ball received by the notching l, and wherein the drilling fluid flows out of the notching tool into the wellbore via a hydraulic vent after passing through the notching tool; and

forming a continuous V-shaped notch around a circumference of the wellbore solely with the activated mechanical notching tool, wherein the V-shaped notch provides a stress concentration factor, wherein the drill string assembly remains within the wellbore throughout the drilling and forming the continuous V-shaped notch, and wherein forming the V-shaped notch comprises activating the mechanical notching tool to extend cutters on an outer circumference of the mechanical notching tool into the wellbore, the cutters configured to form the V-shaped notch in the wellbore.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
06/19/2021